Citation Nr: 1524031	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-17 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for a left foot hallux valgus, status post bunionectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to November 2011.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2014.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's left foot hallux valgus, status post bunionectomy manifests with chronic pain, stiffness, and limited motion of the great toe that precludes prolonged standing and ambulation and also results in other functional impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, and no more, for left foot hallux valgus, status post bunionectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280 and 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As the Veteran's claim for a higher rating arises from his disagreement with the rating assigned when he was granted service connection, his claim has been substantiated and any defect in notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file.  He has not identified any private or VA treatment for VA to obtain.  

The Veteran was provided with a VA examination in November 2011.  The examination report is adequate as the examiner provided a sufficient description of the Veteran's left foot disability following a physical examination.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the Veteran asserts that the examiner failed to consider his relevant medical history and to document all of the Veteran's symptoms, the Board notes that the Veteran's service treatment records document his extensive medical history as it relates to his left foot disability.  In addition, the Veteran has provided a fully detailed account of his symptoms in the written statement accompanying his June 2013 substantive appeal and in his June 2014 hearing testimony such that the Board's evaluation is an informed determination and a new VA examination need not be provided.  Furthermore, during the June 2014 hearing the Veteran asserted that his left foot disability had not worsened since the November 2011 examination.  A new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

As noted, the Veteran presented oral argument in support of his claim before an Acting VLJ (AVLJ) in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the AVLJ identified the issue on appeal and solicited information regarding the nature and severity of the Veteran's disability.  The Veteran also volunteered information regarding the nature and severity of his left foot disability.  The AVLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board may proceed to the merits of the claim.

II. Merits of the Claim

Relevant Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).  Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Veteran's left foot hallux valgus, status post bunionectomy, is currently rated as noncompensable under 38 C.F.R. § 4.71a, DC 5280.  Under DC 5280, a disability rating of 10 percent applies where there is unilateral hallux valgus, operated, with resection of metatarsal head.  A disability rating of 10 percent also applies where there is severe unilateral hallux valgus, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280. 

Thirty-eight 38 C.F.R. § 4.59 provides that painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint, as the intent of the rating schedule is to recognize painful motion with joint pathology as productive of disability.  Id.  Additionally, the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See generally Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Evidence

Service treatment records show that in April 2000 the Veteran began to complain of left great toe pain that had reportedly begun during a recent 10 mile hump.  Initial findings were of arthritis and metatarsalgia of left first toe.  Additional clinical notes show that pain was especially present when running or jumping.  The notes also reflect that the Veteran was unable to keep up with his platoon due to pain when performing physical training.  The Veteran was diagnosed with hallux valgus/hallux limitus and was initially treated with inserts and Naproxen.  The records reflect that initial conservative treatment was not successful and in August 2001, he underwent an Austin bunionectomy which included an osteotomy and screw fixation.

Clinical notes in April 2002 show that the Veteran was six months status post his bunionectomy but had complaints of pain in his left 1st metatarsophalangeal joint (MTP) after running.  Notes in April 2005 show pain was present, and worsening, in his left great toe and it limited his ability to run.  He subsequently was given orthotics.  Service records dated in June 2005 reveal findings of early osteoarthritis in the first metatarsal joint.  These records also reflect reports of increased pain with regular activities and sharp pain with physical activities and running.  The Veteran was diagnosed with functional hallux limitus, left and osteoarthritis.  Therapy was directed.

A June 2005 note by a podiatrist indicates that the Veteran was restricted in the amount of time he could ambulate during activities and he had pain in the first MTP that was consistent with limited motion exhibited by the first metatarsal joint.  Objectively, motion was decreased on the dorsal and plantar extremes and during ambulation, which the podiatrist noted was causing jamming of the joint, i.e. functional hallux limitus.  Orthotic were strongly recommended.  Other clinic notes dated throughout June 2005 show the Veteran continued to have pain and difficulty running.

A June 2007 clinic record shows a history of severe tendonitis of left great toe; the Veteran was noted to have pain in the joint and recent flare-up of symptoms during running.  It was noted that the Veteran rarely ran because it aggravated his pain.  A radiological study in June 2007 revealed degenerative joint disease at the first MTP joint.  Additional service treatment records from June 2008 to October 2009 reflect continued subjective complaints of pain, discomfort, difficulty walking, and flare-ups of left foot pain that caused limping and left knee pain.  

A report of the Veteran's June 2011 retirement physical examination shows a physical examination was deferred; however, the Veteran was noted to have multiple joint pains that were not considered disabling.  The corresponding Report of Medical History (RMH), which was annotated by the examining physician, reveals that the Veteran had experienced sudden pain in left foot in 2000 while marching.  Since then, he had continuously been treated with significant pain and swelling of the joint.  The RMH further indicated that the Veteran's left foot bunionectomy in 2001, with screw installed in toe, was partially successful in reducing pain level, but his range of motion was limited and the pain had continued.  The RMH also reflects that prescription orthotics were used, but his discomfort continued with periodic flare-ups that were extremely painful and resulted in active limping for several days to weeks. 

At a November 2011 VA examination, the Veteran reported constant pain in his left great toe that was aching and sharp in nature.  He stated that his pain level was a "6" on a scale of "1 to 10" and was exacerbated by physical activity.  He reported that pain and stiffness was present while standing or walking.  He denied weakness, swelling, and fatigue.  Physical examination revealed active motion of the MTP joint of the left great toe and tenderness in the left foot.  There was no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, instability, or sign of deformity.  There was no functional limitation of standing or walking.  The examiner determined that the Veteran's hallux valgus was productive of mild to moderate symptoms.  The examiner also noted that the condition affected the Veteran's his ability to work because he experiences pain with prolonged standing or walking.

The November 2011 radiology report revealed evidence of prior surgery with residual screw fixation in the distal first metatarsal head/neck region.  Peripheral extension of the proximal aspect of the proximal phalanx of the first digit was present and the collective findings suggested that there had been prior bunion formation.  Os tibiale externum and a small calcaneal spur were also present.  Although it was noted that projected arch angle suggested pes cavus may be present, the VA examiner determined that the Veteran did not have this condition.

In the Veteran's July 2012 notice of disagreement, he asserted that he has painful limited motion in his left great toe.  He further asserted that the damage to his joint had significantly impacted his daily life and permanently restricted him from engaging in "high impact weight carrying activity."

In a statement submitted along with the Veteran's June 2013 substantive appeal, he indicated that he had experienced foot pain and functional impairment for more than 13 years.  He noted that he had not been able to compete the running portion of his annual Physical Fitness Test for the last two years of military service and because his left foot disability had caused a secondary strain on his left knee.  He explained that he had altered his gait to prevent placing weight on his left great toe.  The Veteran further noted that his toe was painful even without weightbearing and the pain ranged from a dull ache to sharp, shooting pains that were incapacitating for a few minutes.  He also indicated that the most extreme pain reportedly occurred after exercise or activity, especially if the joint remained idle for a period and he then attempts to walk on it.

During his June 2014 Board hearing, the Veteran testified that he experiences a chronic, dull ache with slight to moderate discomfort in his left foot that is aggravated by certain activities and the weather.  This aggravation makes weightbearing difficult and, as a result, he has difficulty carrying weight, walking, running, or performing high-impact exercise.  The Veteran also reported that on a monthly basis, he has flare-ups that cause him to have a visible limp.  Furthermore, three times per year, he has flare-ups that result in him being unable to walk without assistance. 

Analysis

The Veteran's left foot hallux valgus, status post bunionectomy, is currently rated as noncompensable under 38 C.F.R. § 4.71a, DC 5280.  

Based on the Veteran's relevant medical history, his past and current diagnoses, and his demonstrated symptomatology, DC 5284 (for rating foot injuries) appears to be more appropriate than DC 5280, which is primarily for rating unilateral hallux valgus.  Diagnostic Code 5284 provides for a 20 percent rating for a moderately severe foot injury and a 30 percent evaluation with a severe foot injury.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284 (2014). 

The Veteran's service-connected hallux valgus, status post bunionectomy,  is primarily manifested by chronic pain and stiffness, along with some loss of motion as reflected by the findings of hallux limitus in the service treatment records.  The evidence also reflects that the Veteran has limitations with respect to ambulation, standing, and physical activity.  He also requires use of shoe inserts.  In light of the Veteran's competent and credible report of chronic symptoms that affects weight-bearing, physical activity, and ambulation and which at times results in flare-ups that cause a visible limp and necessitate assistance with ambulation, the Board finds that he is entitled to an initial 20 percent rating for a moderately severe left foot disability.  In assigning this rating for the entire appeal period, the Board has considered that the Veteran's left foot disability has resulted in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011); DeLuca v. Brown, 8 Vet. App. at 205-06.

The Board has considered whether there are any other diagnostic codes, other than DC 5284, which may be used to award a higher rating.  See Butts v Brown, 5 Vet. App. 532, 538 (1993).  Here, Diagnostic Codes 5276 to 5279 and 5281 to 5284 are inapplicable because the examiner who evaluated the Veteran in November 2011 indicated that the Veteran does not have flatfoot (DC 5276), bilateral weak foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), hallux rigidus (DC 5281), hammer toes (DC 5282), or malunion or nonunion of tarsal or metatarsal bones (DC 5283).  The record is likewise absent evidence of such conditions; therefore ratings cannot be assigned pursuant to those diagnostic codes. 

A higher rating of 30 percent is not warranted as the evidence does not support a finding of a severe left foot disability.  Indeed, the November 2011 VA examiner estimated that the Veteran's left foot hallux valgus, status post bunionectomy is of no more than mild or moderate severity.  The Board also notes that despite the Veteran's report of chronic pain and stiffness, he is generally able to ambulate without assistive devices and without a need for frequent medical care.  At his June 2104 hearing, he testified that despite having flare-ups of pain that cause limping on a monthly basis, he is not precluded from ambulating and only requires ambulation assistance three times a year.  He also testified that he has not received any medical treatment since leaving service.  These findings are not indicative of a severe disability.  This evidence is not indicative of a severe left foot disability. 

In the Board's estimation, and resolving doubt in favor of the Veteran, his left foot symptoms more nearly approximate a moderately severe foot injury, which warrants no more than an initial 20 percent rating.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected left foot hallux valgus is productive of chronic pain, stiffness, subjectively limited, painful motion and reduced mobility during flare-ups; these manifestations are all specifically contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a, DC 5284 (providing ratings for moderately severe foot injuries).  Thus, the Board finds that his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

Furthermore, the Board does not find that the evidence reflects an exceptional circumstance in the Veteran's case even when all of his service-connected disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  In this case, the Veteran is currently service-connected for left shoulder strain, left elbow strain, left knee strain, a right small finger disability, a right small finger scar, esophageal reflux, a left foot scar, and left foot hallux valgus.  The evidence does not show that the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Namely, the evidence does not show that these disabilities have resulted in the Veteran frequently missing work or being hospitalized, or have been productive of similar severe effects on a regular or frequent basis.  

Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

The Veteran has raised no contentions, and the record includes no evidence, indicating that his service-connected left foot hallux valgus prevents him from obtaining or maintaining substantially gainful employment.  Indeed, in June 2014, the Veteran testified that he is employed on a full-time basis.  Accordingly, the Board need not consider whether he is entitled to a total disability rating based on individual unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


ORDER

Subject to the applicable regulations concerning the payment of monetary benefits, an initial rating of 20 percent, and no more, for a left foot hallux valgus, status post bunionectomy, is granted.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


